Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 13, 1995, convicting defendant, upon his plea of guilty, *460of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There was probable cause to arrest defendant since the undercover officers who observed the sale radioed the seller’s physical description, his clothing and location to the backup officer who made the arrest. Contrary to defendant’s current argument, the People properly established that defendant matched the radioed description (see, People v Rodriguez, 199 AD2d 181).
There is no merit to defendant’s challenge to his sentence, which was the minimum sentence authorized by law. Concur— Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.